Citation Nr: 1137402	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  08-03 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a mental disorder, including post-traumatic stress disorder (PTSD), major depressive disorder, and panic disorder with agoraphobia, to include as secondary to service connected diabetes mellitus.

4.  Entitlement to service connection for a lung disorder, including as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to December 1967.  

This matter comes before the Board of Veterans' Appeal (hereinafter Board) on appeal from a July 2007 rating decision, by the Muskogee, Oklahoma, Regional Office (RO), which denied the Veteran's attempt to reopen his claims of entitlement to service connection for hearing loss and tinnitus; the rating action also denied the service connection for a mental condition, including depression, and service connection for a lung disorder, to include as due to diabetes mellitus, type II.  The Veteran perfected a timely appeal to that decision.  

In November 2009, the Veteran and his wife appeared and offered testimony at a hearing before the undersigned Acting Veterans Law Judge, sitting at the RO.  A transcript of that hearing is of record.  

In April 2010, the Board determined that new and material evidence had been received to reopen a claim for service connection for bilateral hearing loss and tinnitus; the issues were remanded to the RO for development of the issues.  Following the requested development, a supplemental statement of the case (SSOC) was issued in March 2011.  



The issue of entitlement to service connection for a psychiatric disability, other than PTSD, including as secondary to diabetes mellitus is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The competent evidence of record is in equipoise on the issue of whether the Veteran's bilateral hearing loss is related to medications prescribed for his service-connected disorders.  

2.  The competent evidence of record is in equipoise on the issue of whether the Veteran's tinnitus is related to medications prescribed for his service-connected disorders.  

3.  The Veteran does not have PTSD.  

4.  A lung disorder was initially demonstrated years after service, and there is no competent medical evidence of record relating a lung disorder to the Veteran's service in the military or service-connected disability.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, bilateral hearing loss is proximately due to service-connected disabilities.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.310, 3.385 (2010).  

2.  Resolving all reasonable doubt in the Veteran's favor, tinnitus is proximately due to his service-connected disabilities.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.310, 3.385 (2010).  

3.  PTSD was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).  

4.  The Veteran's currently diagnosed lung disorder, including obstructive sleep apnea, was not incurred in, or aggravated by, active service and is not proximately due to, or aggravated by, service-connected disability, nor may such be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in an SOC or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in January 2007 from the RO to the Veteran which was issued prior to the RO decision in July 2007.  Additional letters were issued in May 2008 and April 2010.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence. It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual Background.

The records indicate that the Veteran entered active duty in September 1964.  (His DD Form 214 indicates that his military occupational specialty was as a Personnel Specialist.  It also indicates that the Veteran was ultimately awarded the National Defense Service Medal, the Vietnam Campaign Medal with device, and the Vietnam Service Medal.)  An enlistment examination, dated in September 1964, revealed pure tone thresholds of -10, -10, -10, and -10 decibels in the right ear, and -10, -10, -10, and 0 decibels in the left ear at the 500, 1000, 2000, and 4000 Hertz, respectively.  No audiometric results were reported at the time of the separation examination in September 1967.  The service treatment records (STRs) are negative for any complaints of hearing loss or tinnitus.  

The records indicate that the Veteran was seen in August 1967 with complaints of feelings of inadequacy and insecurity especially about the future.  The assessment was adjustment reaction.  However, the STRs are negative for any findings or diagnoses of an acquired psychiatric disorder, to include PTSD, or major depressive disorder.  The separation examination, conducted in September 1967, was negative for complaints, findings or diagnoses of an acquired psychiatric or a lung disorder.  A psychiatric evaluation was normal.  

The Veteran's initial claim for service connection for hearing loss and tinnitus (VA Form 21-526) was received in August 2003.  Submitted in support of the claim were VA treatment records dated from November 2003 through May 2004.  These records show treatment primarily for diabetes mellitus and chronic obstructive pulmonary disease.  An April 2004 VA examination report reflects a diagnosis of diabetes mellitus type II.  These records do not reflect any complaints or diagnoses of hearing loss or tinnitus.  

By a rating action in June 2004, the RO denied service connection for hearing loss and tinnitus based on a finding that there was no medical evidence showing that the Veteran had hearing loss or tinnitus or that the claimed condition began in or were caused by military service.  

Of record is the report of a pulmonary function test from St. John Medical Center, dated in June 2006, reflecting findings of moderate restrictive ventilatory defect and moderately reduced total lung capacity.  

Received in December 2006 was an application for compensation or pension (VA Form 21-526), wherein the Veteran sought to reopen his claim of service connection for hearing loss and tinnitus; he also raised a claim for service connection for a psychiatric disorder.  Submitted in support of the Veteran's claim was a statement from his wife, indicating that he had completely changed after his period of active service.  She noted that the Veteran experienced periods of depression, social withdrawal, anger outbursts, and impaired memory.  

Received in January 2007 were VA progress notes dated from October 2004 to January 2007.  These records show that the Veteran received clinical attention for diagnoses of hearing loss, tinnitus, and a sleeping disorder.  Among these records is the result of an Audiological consultation, dated in December 2005.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
25
35
LEFT
20
20
20
25
45

The examiner reported intermittent tinnitus in the left ear.  He also noted that audio showed a mild high frequency sensorineural hearing loss in the right ear and a moderate high frequency sensorineural loss in the left ear with excellent speech discrimination in both ears.  

The Veteran was seen at the mental health clinic in February 2007 for a comprehensive evaluation.  The Veteran reported being depressed and despondent.  The Veteran indicated that his problems began while on active duty.  He stated that his duties included guarding ammo dumps in Vietnam.  He reported being shot at and witnessing someone getting shot.  Following a mental status examination, the examiner reported a diagnosis of mood disorder.  A March 2007 mental health note indicates that the Veteran was seen for the first time for a diagnostic interview; he presented with a history of panic attack and agoraphobia.  It was noted that the Veteran's panic attacks were associated with dyspnea, sweating, tachypnea, shakiness and agoraphobia.  The Veteran also admitted that he had a long history of paranoia since he came from Vietnam in 1967.  The examiner noted that the Veteran had occasional nightmares, but he did not meet the criteria for PTSD at this time.  The pertinent diagnoses were psychotic disorder NOS, panic disorder with agoraphobia, and depressive disorder NOS.  Additional VA progress notes dated from April 2007 through November 2007 showed that the Veteran received clinical attention for a psychiatric disorder.  

At his personal hearing in November 2009, the Veteran testified that his doctors have concluded that his depression is related to his diabetes.  The Veteran related that he has been diagnosed with depression as well as PTSD.  The Veteran indicated that while he was a clerk typist, he also pulled guard duty; he stated that he was attached to the 2nd Battalion, 70th Armored Division; they did a lot of tank gunnery practice.  The Veteran related that the proximity of his tent to the gunnery ranges would have exposed him to acoustic trauma.  The Veteran indicated that he was also involved in mobile maneuvers, which placed his truck in proximity to the gunnery ranges.  He stated that he started noticing hearing loss the first night in Germany.  The Veteran stated that there was constant gunfire.  The Veteran indicated that the tinnitus started about the same time as the hearing loss; he had constant chirping and beeping in the back of his ears.  The Veteran maintained that he has never smoked; he contended that he lung condition is associated with his diabetes mellitus.  

Received in April 2010 were VA progress notes dated from December 2007 to February 2010.  These records show that the Veteran received clinical attention and treatment for hearing loss, asthma and probable obstructive sleep apnea.  A  November 2008 VA progress note listed active medical problems as sensorineural hearing loss of combined types, tinnitus, mood disorder NOS, psychotic disorder NOS, depressive disorder NOS, and panic disorder with agoraphobia.  Received in June 2010 were treatment reports from Saint Francis Hospital, dated from June 2009 to December 2009, which show that the Veteran underwent an overnight polysomnogram in June 2009; the diagnosis was hypoxemia.  

The Veteran underwent a VA Audiological evaluation in July 2010.  The Veteran indicated that he served as a clerk in the service; he reported noise exposure during basic training from M14 rifle on the rifle range and no hearing protection, howitzer firing and some use of grenade launcher.  Following service, the Veteran indicated that he worked in a clerical position for Unit Rig which build trucks for 1 year, in labor for 1 year, where he helped build scaffold, and then he worked for 28 years working for the railroad as a switchman/conductor/foreman; in that position, he was exposed to train whistles with the use of earplugs.  Recreational noise exposure included noise from motorcycle riding and lawn mower use with earplugs.  The Veteran indicated that he developed tinnitus following gunnery practice during basic training in 1964.  The pertinent diagnoses were mild to moderate high frequency sensorineural hearing loss in the right ear, and moderate high frequency sensorineural hearing loss in the left ear.  The examiner stated that today's results were not indicative of noise induced hearing loss, but rather more presbycusis in configuration.  

The examiner observed that the first audiologic results which reflected hearing loss were dated in December 2005, approximately 38 years after his discharge from service.  The examiner noted that, once the noise exposure discontinued, there was no significant further progression of hearing loss as a result of the noise exposure.  The examiner explained that the Veteran was currently taking several medications known in the literature to be ototoxic for hearing loss and tinnitus.  He stated, therefore, that it is his opinion that it is not likely that current hearing loss and complaint of tinnitus are related to military service.  The examiner further noted that it is as likely as not that hearing loss and tinnitus are related to medical post military occupational noise exposure, aging or other causes.  

The Veteran was afforded a respiratory examination in August 2010.  The Veteran indicated that he has loss of lung capacity about 50 percent and scarring of lung tissue.  The Veteran reported experiencing shortness of breath and dyspnea on exertion; he stated that, if he walks about 100 yards, he feels out of breath.  He had no history of cough, wheezing, chest pain or fever.  The Veteran indicated that he was diagnosed with sleep apnea about 2 years ago after having sleep studies done; he uses CPAP during the night.  He does not take medications for lung condition.  Examination of the lungs revealed abnormal breath sounds.  Respiratory was normal.  X-ray study of the chest was unremarkable.  A pulmonary function test revealed normal spirometric flow rates, moderate restrictive defect, normal diffusion capacity, and the studies were compatible with obesity, pleural disease, chest wall deformity or neuromuscular disease.  The pertinent diagnoses were no evidence of any lung disorder, and history of obstructive sleep apnea.  The examiner stated that the obstructive sleep apnea is not related to his diabetes mellitus and it is most likely due to his increased body mass index.  

The Veteran was also afforded a VA examination for evaluation of mental disorders in August 2010.  The examiner stated that although the Veteran's profile on the PCL-M suggests a diagnosis of PTSD, it is most likely his high levels of anxiety and depression that are inflating the score.  The Veteran's profile is valid and suggests the presence of marked distress concerning physical functioning.  Depressive symptoms are prominent and a diagnosis of both major depressive disorder and anxiety is evident.  There was no elevation on the PTSD scale.  The pertinent diagnosis was major depressive disorder, recurrent, moderate, with psychotic features.  The examiner stated that the Veteran meets the criteria for a current diagnosis of major depressive disorder, recurrent, moderate, with psychotic features, panic disorder and primary insomnia.  As the Veteran never received treatment for depression in the military or for 30 years following his discharge from service, his current symptomatology is not likely to be the result of his service.  

Of record is a medical statement from Dr. Scott A. Ghere, dated in December 2010, indicating that the Veteran has been under his care for the past two years during which time he has treated him for a multitude of problems.  Dr. Ghere noted that the Veteran has developed depression due to his multiple medical problems and a history of PTSD.  

Received in March 2011 were VA progress notes dated from July 2010 to March 2011.  These records do not reflect any complaints of or treatment for the claimed disabilities.  


III.  Legal Analysis.

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110, 1131.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

In addition, the law provides that, where a veteran served ninety days or more of active military service, and a psychosis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2009).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), (f).  

Service connection may also be established for disability that is proximately due to or the result of a service- connected disease or injury.  38 C.F.R. § 3.310(a); See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

Prior to October 10, 2006, the provisions of 38 C.F.R. § 3.310 directed, in pertinent part, that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  The Court clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

As noted above, there has been an amendment to the provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995) (which allowed for secondary service connection on an aggravation basis), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the recent change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.  38 C.F.R. § 3.310 (2006).  

As to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service- connected disease or injury; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The Board recognizes that the United States Court of Appeals for Veterans Claims has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  

A.  Bilateral hearing loss and Tinnitus.

The competent medical evidence in this case includes private treatment reports, VA progress notes and VA Audiological evaluations.  Again, these records clearly indicate that the Veteran has a current diagnosis of bilateral hearing loss, but they are entirely devoid of a suggestion that the hearing loss is a result of the veteran's active service.  During the VA examination in July 2010, the examiner stated that today's results were not indicative of noise induced hearing loss, but rather more presbycusis in configuration.  The examiner explained that the Veteran was currently taking several medications known in the literature to be ototoxic for hearing loss and tinnitus.  He stated, therefore, it is his opinion that it is not likely that current hearing loss and complaint of tinnitus are related to military service.  The examiner further noted that it is as likely as not that hearing loss and tinnitus are related to medical post military occupational noise exposure, aging or other causes.  



The Board acknowledges that the veteran has current bilateral hearing loss and tinnitus.  However, because of the absence of a medical nexus between his current hearing loss and tinnitus and active duty, the amount of time that elapsed since military service without treatment, and the medical opinion against the claim, the Board finds that the evidence is against a grant of direct service connection for bilateral hearing loss and tinnitus.  

However, service connection may be established as secondary service connection when there is aggravation of a veteran's non-service connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  

The record indicates that the Veteran is service connected for type II diabetes mellitus, cardiomegaly associated with diabetes mellitus, kidney disorder, hypertension associated with diabetes mellitus, and erectile dysfunction associated with diabetes mellitus.  The records also reflect that the Veteran is currently taking numerous medications for his service-connected disorders.  As the VA examiner stated in the examination in July 2010, many of those medications are known to be ototoxic for hearing loss and tinnitus; meaning that those medications had hearing loss and tinnitus as an adverse result.  Since the Veteran is taking those medications for service-connected disabilities, he is entitled to service connection for a disability that is manifested as a result of treatment for those disabilities.  38 C.F.R. § 3.310.  

Having afforded the Veteran the full benefit of the doubt in this case, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss and tinnitus, as secondary to treatment for his service-connected type II diabetes mellitus, and associated disabilities such as cardiomegaly, hypertension, kidney disease and erectile dysfunction.  See 38 U.S.C. § 5107(b).  As such, the Board concludes that the evidence is in equipoise and service connection for bilateral hearing loss and tinnitus is granted on a secondary basis.  


B.  PTSD.

As noted above, establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  Service connection for PTSD requires a verified stressor unless the veteran engaged in combat.  Id.  The record must contain objective evidence (such as evidence that the veteran was awarded a Purple Heart or a Combat Infantry Badge) that the veteran engaged in combat.  

The competent evidence of record regarding the current diagnosis of the Veteran's psychiatric disorder overwhelmingly shows that there is no valid diagnosis of PTSD.  The record reflects an assessment of PTSD that was made by the Veteran's primary care doctor in August 2010; however, the diagnosis was not made by a psychiatrist or psychologist.  On the contrary, following a VA psychiatric examination in August 2010, the VA examiner specifically noted that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  Consequently, the Board finds that the Veteran does not in fact experience PTSD.  The preponderance of the evidence is against this claim.  

In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Though the Veteran complains that he suffers from PTSD, the Board has reviewed all medical records and there is no diagnosis of PTSD in accordance with DSM-IV.  38 C.F.R. §§ 3.304(f), 4.125(a).  As already noted, absent evidence of a current PTSD diagnosis, an award of service connection is not possible because there is no present disability to attribute to military service, even were the Board to assume that the Veteran experienced traumatic events in service.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

The Veteran is not competent to provide a current diagnosis of PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  He is competent to describe his psychiatric symptoms and manifestations, but to identify the nature of a disability per DSM-IV requires medical expertise.  As such, the Veteran's claim for service connection for PTSD is denied.  

C.  Lung disorder, secondary to diabetes mellitus.

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a respiratory disability, including sleep apnea as service-connected diabetes mellitus.  38 C.F.R. § 3.102.  

The Board observes that the Veteran's service treatment records do not show that the Veteran complained of or was treated for a lung disorder during his military service.  While the Board acknowledges that the Veteran was treated for complaints related to an upper respiratory infection during his military service, these complaints have not been shown to have been other than acute and resolved with treatment.  Additionally, the Board notes that it appears that the Veteran did not make any complaints related to his lungs or chest at his separation examination in September 1967; his clinical evaluation and chest x-ray were negative.  This is proactively significant and given a lot of weight and credibility because this was at a time contemporaneous to the alleged incident in question.  See, e.g., struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  It stands to reason that, if he indeed had any problems at or immediately following his discharge from service, as he is now alleging, then he would have at least mentioned this during his separation examination.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation . . . .").

Likewise, there is no evidence of continuity of symptomatology during the intervening years after his discharge from service and the initial diagnosis.  According to the medical evidence of record, the Veteran was first treated for respiratory complaints in May 2004, diagnosed as chronic obstructive pulmonary disease over 26 years after his discharge from service.  The Board notes that, in the absence of demonstration of continuity of symptomatology, or a competent nexus opinion, the initial demonstration of current disability years after service is too remote from service to be reasonably related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Furthermore, the Board notes that none of the Veteran's post-service treatment records show that his lung disorder is related to his military service.  To the contrary, following a respiratory examination in August 2010, the VA examiner stated that there was no evidence of any lung disorder; he noted a diagnosis of history of obstructive sleep apnea.  The examiner stated that the obstructive sleep apnea is not related to his diabetes mellitus and it is most likely due to his increased body mass index.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability . . .").  

In short, there currently is no persuasive medical nexus evidence of record indicating the Veteran developed a lung disorder as a result of his service in the military, including service-connected diabetes mellitus.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order for service connection for a particular disability to be granted, a claimant must establish he or she has that disability and that there is 'a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service.'"); citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  See also Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

As such, the only evidence suggesting the Veteran has a lung disorder related to his military service comes from him personally.  As a layperson, the Veteran simply does not have the necessary medical training and/or expertise to diagnose or determine the etiology of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Savage v. Gober 10 Vet. App. at 495-498, indicating that, even in situations of continuity of symptomatology after service, there still must be medical evidence relating the current condition at issue to that symptomatology.  Id. As such, his allegations, alone, have no probative value without medical evidence substantiating them.  So the preponderance of the evidence is against his claim, in turn, meaning the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  

Service connection for PTSD is denied.  

Service connection for a lung disorder, including as due to service-connected diabetes mellitus, is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

Under VA's duty to assist, VA is obliged to perform a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (4) (2010).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

After examining the record, the Board concludes that further assistance to the veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  The specific bases for remand are set forth below.  

The Veteran maintains that service connection is warranted for depression, which he claims developed as a result of his service- connected diabetes mellitus.  

The Board notes that a disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a). Specifically, when aggravation of a disease or injury for which service connection has not been granted is proximately due to, or the result of, a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Under 38 C.F.R. § 3.310(b), any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  

The Board notes however, that the RO has not considered the claim under this theory of entitlement did not adjudicate the claim based on this theory of entitlement.  To avoid any prejudice to the Veteran, the RO should adjudicate the claim, to include on a secondary basis, in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Hence, a remand for this purpose is warranted.  

The Board also finds, prior to reajudication of the expanded claim, further development of the claim is warranted.  

In this regard, the Board notes that the Veteran is service connected for diabetes mellitus, type 2; cardiomegaly associated with diabetes mellitus; hypertension associated with diabetes mellitus; and erectile dysfunction associated with diabetes mellitus.  

In a medical statement dated in December 2010, the Veteran's private treating physician, Dr. Scott A. Ghere, stated that the Veteran has developed depression due to his multiple medical problems.  

Although the Veteran was provided with a VA examination for mental disorder in August 2010, the examiner at the time only addressed the question of whether the Veteran's psychiatric disorder (s) was (were) related to military service; he failed to provide a medical nexus opinion with regard to whether his major depressive disorder, with psychotic symptoms, is proximately due to or aggravated by his service-connected disorders, including diabetes mellitus.  

Under these circumstances, the Board finds that current evidence of record is insufficient to resolve the claim, and that VA examination and medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and based on fully stated rationale-is needed to resolve the claim for service connection for an acquired psychiatric disorder, including depression and panic attack, to include as secondary to service-connected conditions.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the RO via the AMC in Washington, D.C., for the following actions: 

1.  The Veteran should be scheduled for a VA psychiatric examination.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  It is then requested that the VA examiner indicate whether it is at least as likely as not (i.e.,50 percent or greater probability) that the Veteran's diagnosed depressive disorder is etiologically related to one or more of his current service-connected disabilities.  

In providing the requested opinion, the VA examiner should consider both initial causation of depression by a service-connected disability, and the possibility that the Veteran's depression has been permanently aggravated by the same.  For purposes of this analysis, aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  The VA examiner should include in the examination report the rationale for all opinions expressed.  

2.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Thereafter, the RO should readjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any benefit sought is not granted, the Veteran and his representative should be furnished a SSOC that includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decisions reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this REMAND the Board intimates no opinion, either factual or legal, as to the ultimate determination warranted in this case.  The purposes of the REMAND are to further develop the record and to accord the Veteran due process of law.  No action is required of the Veteran until he receives further notice.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



____________________________________________
L.J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


